DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections have been overcome.  However, the amendments have introduced new indefiniteness.
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details, are repeated, and this Office Action is made final.  
In particular, on page 6 of the remarks, Applicant states that the examiner believes that contraction of opposing muscles is inherent in the Matsushita publication.  More completely, the examiner believes that contraction of opposing muscles is inherent in any stabile holding of a limb or body part for stationary holding of the limb or body part.  The same would also be true for stabile slow and controlled movement of the limb or body part.  As such, Matsushita or any reference or application in which the limb or body part is required to hold itself in a stationary or slow moving, controlled motion, inherently required contraction of opposing muscles.   For this reason, the examiner recommends removing this part of the conditional “or” recitation in claims 1 and 8.
In the paragraph starting 3 lines from the end of page 6, Applicant states that the independent claims have been amended to include the details discussed in the interviews, and yet retain the alternative phrase of contraction of opposing muscles in an attempt to capture the embodiment for merely holding a posture instead of the reflexive muscle tension to preemptively anticipate and oppose the vehicle motion.  As explained above, the contraction of opposing muscles is inherent in any stationary posture or slow, stabile movement of a limb or body part such that this alternative embodiment is not allowable.  Furthermore, reflexive muscle tension by itself does not distinguish the invention  from the prior art because any actuator that moves a body part and its associated muscles also produces at least some reflexive muscle tension.  And the timewise addition of “before the change in the vehicle motion occurs” is not distinguishing because at least one of the control of the actuator and/or the stimulus occurs before the change in the vehicle motion in order for Matsushita to be effective in its intended function.  As such, claim 1 needs the addition of the recitation of claim 3 for patentability.    
Applicant argues in the first full paragraph of page 7 of the remarks that the phrase “before the change” has been included instead of “preemptively anticipate.” See the explanation above as to why Applicant’s attempt at timewise distinction with “before the change” does not distinguish over the prior art.  At the same time, the examiner admits that perhaps “preemptively anticipate” does not have the extent of meaning that he originally believed it did.  Rather, the language of claim 1 plus claim 3 is considered more precise and better overall to express the invention in a manner to overcome the prior art.  It is noted that claim 3 recitation limits the claim 1 recitation to the embodiment that causes the occupant to attempt to return from a second posture to a first posture, and thus does not include the embodiment in which opposing muscles are tensioned to hold the first posture.  
In the last paragraph of page 7 of the remarks, Applicant argues that Matsushita does not disclose a structure that induces muscle tension in the occupant in accordance with a predicted change in the vehicle motion.  However, Matsushita does so by moving the occupant in a manner that helps him or her to better tolerate the predicted vehicle motion once it occurs.  The tensioning of the muscles in response to the movement by the actuators is inherent.
Applicant argues that for anticipation rejections, the reference must include each and every element of the claim.  The examiner does not disagree, but adds that the reference must include or the element must be inherent when applying the reference in order to support an anticipation rejection under 35 USC 102.  In the present application in which so much of the claim is based on physical responses to actuators, inherency is a major consideration.  That is, stimulating a muscle in any way almost always causes muscle tension and some kind and does so, at least in part, by reflexes.
On page 9, applicant argues against the rejection under 35 USC 103 and states that Matsushita is silent with regard to motion sickness.  However, Matsushita discusses accelerations and associated discomfort in vehicle seat occupants.  The motivation for applying Matsushita’s own disclosure to ameliorating effects of accelerations in the fore and aft directions (described in the background section of Matsushita) can be applied for the same benefits as achieved in Matsushita’s application to lateral accelerations during turning.  Thus, discomfort and associated motion sickness due to stopping and starting could also be beneficially avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, lines 16-17, it is not clear whether “a posture” refers back to the “posture” (first occurrence) or to some other posture since there appear to be at least two postures that result from the two parts of the “or” phrase;
Claim 3, lines 4-5, “a first posture” and “a second posture” relate to “posture” (two occurrences in claim 1, lines 16-17;
Claim 4, line 5, it is not clear to which instance of posture “the posture” refers;
Claim 6, line 4, “the swing-back” lacks antecedent basis;
Claim 7, line 4, “the swing-back” lacks antecedent basis;
Claim 8, line 11, it is not clear whether “a posture” refers to the posture of line 10 or some other posture; and 
Claims 2 and 5 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (JP2008097058).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. (Currently Amended) An occupant posture control method comprising: 
using a controller to 
acquire information related to a vehicle motion of a vehicle; 
predict a change in the vehicle motion of the vehicle based on the information related to the vehicle motion of the vehicle (the tactile stimulation part 5 controls a posture of an occupant based on information relating to a vehicle motion obtained by a control input detection part 1 and a behavior prediction part 8 that predicts the future behavior change in the vehicle, as set forth in the translated abstract); and 
control an actuator to impart a stimulus to an occupant of the vehicle before the change in the vehicle motion occurs such that a muscle tension is generated in the occupant (the tactile stimulation part 5 uses an actuator 6, as set forth in paragraphs 16, 18, 22, 37, 45, 53, which necessarily generates muscle tension because any engagement force of the muscles causes a reactive force within the muscles—at least one of the control of the actuator and/or the stimulus occurs before the change in the vehicle motion in order to be effective in its intended function), 
the muscle tension being generated as a reflexive muscle tension opposing the vehicle motion (the tactile stimulation part 5 controls a posture of an occupant based on the behavior prediction part 8 that predicts the future behavior change in the vehicle, as set forth in the translated abstract, and where the movement of the body or a part thereof by the actuator generates, at least in part, a reflexive muscle tension in response to movement of the body or part thereof by the actuator) or as a contraction of opposing muscles to maintain posture such that the occupant assumes a posture corresponding to the change in the vehicle motion (the tactile stimulation part 5 controls a posture of an occupant based on the behavior prediction part 8 that predicts the future behavior change in the vehicle, as set forth in the translated abstract--where contracting opposing muscles of the occupant to maintain posture is inherent because otherwise, the associated body part or limb in many cases would continue to articulate—that is, the stimulus causes a reactive muscle tension in at least one muscle during movement to a position at which at which position stability requires both opposing muscles to be contracted).

2. (Currently Amended) The occupant posture control method according to claim 1, wherein 
the actuator is controlled to impart the stimulus to a part of the occupant corresponding to where the muscle tension is to be generated (the tactile stimulation part 5 uses an actuator 6, as set forth in paragraphs 16, 18, 22, 37, 45, 53, which necessarily generates muscle tension because any engagement force of the muscles causes a reactive force within the muscles) such that the occupant undergoes a posture change in accordance with the change in the vehicle motion (as described relative to changing the posture in paragraphs 15, 34, 36, 39, and 52). 

4. (Currently Amended) The occupant posture control method according to claim 1, wherein
the actuator is controlled to impart the stimulus to a part of the occupant corresponding to where the muscle tension is to be generated (the actuator applies a force and thus a reactive muscle tension at or corresponding to the part of the occupant that corresponds to the muscle tension) such that the posture of the occupant is maintained (which is inherent in bodily responses as described in paragraphs 31 and 32).

5. (Currently Amended) The occupant posture control method according to claim 4, wherein
the actuator is controlled to impart the stimulus such that opposing muscles at the part of the occupant contract (where contracting opposing muscles of the occupant to maintain posture is inherent because otherwise, the associated body part or limb in many cases would continue to articulate—that is, the stimulus causes a reactive muscle tension in at least one muscle during movement to a position at which position stability requires both opposing muscles to be contracted).

6. (Currently Amended) The occupant posture control method according to claim 1, wherein
the change in the vehicle motion generates the swing-back of the occupant in a lateral direction of the vehicle as the vehicle turns (turns inherently generate a swing-back of the occupant in a lateral direction—the prediction unit predicts turns, as set forth in paragraphs 48 and 53 such that it predicts a change in motion of the vehicle that generates a swing-back).

8. (Currently Amended) An occupant posture control device comprising:
an actuator (6) configured to impart a stimulus (as a stimulating part of the tactile stimulation part 5) that produces a muscle tension in an occupant (the tactile stimulation inherently produces a reactive tensioning in the muscles being stimulated); and
a controller configured to control the actuator based on information relating to a vehicle motion (the tactile stimulation part 5 controls a posture of an occupant based on information relating to a vehicle motion obtained by a control input detection part 1 and the behavior prediction part 8 that predicts the future behavior change in the vehicle, as set forth in the translated abstract),
the controller being configured to predict a change in the vehicle motion based on the information relating to the vehicle motion (by a prediction part 8, as summarized in the abstract), and control the actuator to produce the muscle tension before the change in the vehicle motion occurs (the tactile stimulation part 5 uses an actuator 6, as set forth in paragraphs 16, 18, 22, 37, 45, 53, which necessarily generates muscle tension because any engagement force of the muscles causes a reactive force within the muscles), the muscle tension being generated as a reflexive muscle tension opposing the vehicle motion or as a contraction of opposing muscles to maintain a posture such that the occupant assumes a posture corresponding to the change in the vehicle motion (where contracting opposing muscles of the occupant to maintain posture is inherent because otherwise, the associated body part or limb in many cases would continue to articulate—that is, the stimulus causes a reactive muscle tension in at least one muscle during movement to a position at which position stability requires both opposing muscles to be contracted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (JP2008097058).
Matsushita predicts vehicle movement and provides stimuli to a seat occupant within the vehicle, and describes doing so for vehicle turns in particular, but lacks describing deceleration.
On the other hand, in the background portion of paragraphs 2-4, Matsushita describes a prior art reference that monitors and adjusts for acceleration in a combination of directions, and in particular paragraph 2 describes tilting the rear portion of the seat surface in response to the combined accelerations.
It would have been obvious to apply Matsushita’s own disclosure to accelerations in the fore and aft directions for the same benefits as achieved in its application to lateral accelerations during turning because motion sickness due to stopping and starting could also be beneficially avoided.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
7. (Currently Amended) The occupant posture control method according to claim 1, wherein
the change in the vehicle motion generates the swing-back of the occupant in a longitudinal direction of the vehicle as the vehicle decelerates (stopping and starting in a vehicle inherently generate a swing-back of the occupant in a fore and aft direction—the prediction unit predicts turns, as set forth in paragraphs 48 and 53 such that it predicts a motion that generates a swing-back and it would have been obvious to apply the beneficial predictions and stimulations for acceleration in the fore and aft direction in accordance with the statement of obviousness above).


Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636